Citation Nr: 0517319	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  96-00 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as a symptom of an undiagnosed illness.

2.  Entitlement to service connection for heart abnormalities 
and chest pain, including as symptoms of an undiagnosed 
illness.

3.  Entitlement to service connection for a thyroid disorder, 
including as a symptom of an undiagnosed illness.

4.  Entitlement to service connection for an organic mental 
disorder involving decreased concentration, attention span, 
and memory, including as symptoms of an undiagnosed illness.

5.  Entitlement to service connection for headaches, 
including as symptoms of an undiagnosed illness.

6.  Entitlement to service connection for fatigue, including 
as a symptom of an undiagnosed illness.

7.  Entitlement to service connection for aching joints of 
the lower back, including as symptoms of an undiagnosed 
illness.

8.  Entitlement to service connection for imbalance and 
dizziness, including as symptoms of an undiagnosed illness.

9.  Entitlement to service connection for hand numbness and 
tingling fingers, including as symptoms of an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran was a member of the Army Reserve from May 1971 to 
March 1994.  He had active service in the Army from September 
1990 to May 1991, including a little over five months in 
Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) from RO rating decisions which denied entitlement to 
service connection for the benefits sought.  In January 1999, 
the Board remanded the case to the RO for additional 
development.  In October 2003 the Board remanded these issues 
to the RO for compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA).  The case has now been returned to the 
Board for appellate review.

The issues of service connection for hypertension, for heart 
abnormalities and chest pain, for fatigue, and for hand 
numbness and tingling fingers, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran had active service in Southwest Asia during 
the Persian Gulf War.

2.  The veteran does not have a thyroid disorder that is 
related to his service.  

3.  The veteran's mental disorder involving decreased 
concentration, attention span and memory as symptoms of an 
undiagnosed illness has been associated with depression, a 
diagnosed disorder and it is not related to his active 
service.

4.  The veteran's headaches have been associated with 
migraine and tension headaches, both of which are diagnosed 
disorders not related to his active service.  

5.  The veteran's aching joints of the lower back have been 
associated with arthritis, a diagnosed disorder not related 
to his active service.  

6.  The veteran's reported imbalance and dizziness have not 
been associated with any chronic disability related to his 
active service.  


CONCLUSIONS OF LAW

1.  A thyroid disorder was neither incurred in nor aggravated 
by service, nor is due to an undiagnosed illness.  38 
U.S.C.A.§§ 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2004).


2.  An organic mental disorder involving decreased 
concentration, attention span and memory as symptoms of an 
undiagnosed illness, was neither incurred in nor aggravated 
by service, nor is due to an undiagnosed illness.  38 
U.S.C.A.§§ 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2004).

3.  Headaches were neither incurred in nor aggravated by 
service, nor are due to an undiagnosed illness.  38 
U.S.C.A.§§ 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2004).

4.  Aching joints of the lower back was neither incurred in 
nor aggravated by service, nor is due to an undiagnosed 
illness.  38 U.S.C.A.§§ 1117, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2004).

5.  A disability manifested by imbalance and dizziness was 
neither incurred in nor aggravated by service, nor is due to 
an undiagnosed illness.  38 U.S.C.A.§§ 1117, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  

The veteran is specifically claiming that these conditions 
are due to undiagnosed illness as a result of his verified 
active service in the Persian Gulf War.  

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifested during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2006; and provided that the disability cannot be attributed 
to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a)(1) (2004).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(3).  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifested. 38 C.F.R. § 
3.317(a)(4).

By regulation, VA has determined that "undiagnosed illnesses" 
may include, inter alia, symptoms such as fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurological signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
sleep disturbances, gastrointestinal signs or symptoms and 
cardiovascular signs or symptoms.  38 C.F.R. § 3.317(b).

The Board further observes that, on December 27, 2001, the 
President signed into law H.R. 1291, the Veterans Education 
and Benefits Expansion Act of 2001, Public Law No. 107-103, 
115 Stat. 976, which contains, among other things, new 
provisions relating to Persian Gulf veterans.  Section 202 of 
the new statute expands the definition of "qualifying chronic 
disability" to include not only undiagnosed illness, but also 
"a medically unexplained chronic multi-symptom illness (such 
as chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome) that was defined by a cluster of signs or 
symptoms;" and any diagnosed illness the Secretary determined 
in regulations to warrant a presumption of service 
connection.  These changes have been codified at 38 U.S.C.A. 
§ 1117(a)(2) and 38 C.F.R. § 3.317(a)(2) (2004).  However, it 
is noted that the Secretary has not yet identified any 
diagnosed illness in the regulations as warranting 
presumptive service connection pursuant to 38 U.S.C.A. § 
1117.  In addition, section 202 expanded the presumptive 
period from December 31, 2001, to September 30, 2011.  See 
also VBA Fast Letter 02-04 (January 17, 2002).


If signs or symptoms have been medically attributed to a 
diagnosed (rather than an undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPRC 8-98 (Aug. 3, 1998).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994).  The Board has therefore 
given consideration to whether service connection may be 
granted for the veteran's claimed disorders regardless of his 
Persian Gulf service.

To qualify for compensation under these provisions, "Persian 
Gulf veteran" is defined as "a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  The "Southwest 
Asia theater of operations" includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  See 38 
C.F.R. § 3.117(d)(1) and (2). 

In this case, the veteran's DD Form 214 indicates that he 
served in Southwest Asia in support of Operation Desert 
Shield/Desert Storm from November 1990 to April 1991.  The 
Board concludes that the veteran meets the definition of 
"Persian Gulf veteran".

In addition, the Board acknowledges the veteran's complaints 
of multiple undiagnosed disabilities due to his service in 
the Persian Gulf.  He has not demonstrated, however, that he 
has the medical expertise that would render competent his 
statements as to the relationship between active military 
service and any of his current claimed undiagnosed illnesses.  
His opinion alone cannot meet the burden imposed by 38 C.F.R. 
§§ 3.303 and 3.317 with respect to the relationship between 
events incurred during service and his current disabilities.  
See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


Thyroid Disorder

The veteran contends that his problems with his thyroid 
started in June 1992, at which time he was in the Reserves.  
He claims he underwent a physical and it was reportedly 
discovered that he had abnormal lumps in the right side of 
his neck.  He claimed that this area became very painful and 
that his neck was swelling.  

The available service medical records show no complaints or 
findings related to the thyroid.  Post-service VA treatment 
records show that in November 1993 it was noted that the 
veteran had a soft, movable nodule in the right neck that had 
been there for a year and had not increased in size.  In  
December 1993 an ultrasound showed an enlarged thyroid and a 
multi nodular goiter.  In January 1994 the veteran was seen 
for possible goiter.  A thyroid scan showed no evidence of 
hyperthyroidism and there was a questionable defect in the 
upper pole of the right lobe.  In February 1994 it was noted 
that the veteran had nodules in his neck that he said had 
been painful to touch for at least a year, before he had any 
thyroid examination.  An echo showed bilateral enlargement of 
the gland with multiple small nodularities and no single 
prominent nodule.  It was thought that he possibly had 
thyroiditis.  In April 1994 it was noted that the veteran had 
a right upper pole thyroid mass and he underwent removal of 
the entire right hemithyroid.  A pathology report of right 
thyroid mass showed adenomatous hyperplasia and no tumor was 
seen.  In July 1994 the veteran's thyroid function was noted 
to be within grossly normal limits.  

On VA examination in August 1999 it was noted that the 
veteran had a history of subtotal thyroidectomy but that his 
thyroid function tests were normal on a number of occasions 
and hypothyroidism was not suspected.  On VA examination in 
June 2000 the examiner found no thyroid or parathyroid 
disease.  

The threshold issue to be resolved is whether the veteran has 
any current thyroid disorder.  In this case, the veteran had 
a thyroid nodule that was removed in April 1994.  Testing 
before and since the surgery did not show abnormal thyroid 
function.  As the veteran did not have hyperthyroidism, 
hypothyroidism, or toxic adenoma of the thyroid gland, the 
Board looks to 38 C.F.R. § 4.119, Diagnostic Code 7902, 
nontoxic adenoma of the thyroid gland.  This code provides a 
noncompensable rating without disfigurement of the head or 
neck, and a 20 percent rating with such disfigurement.  It 
also provides that, if there are symptoms due to pressure on 
adjacent organs, such as the trachea, larynx, or esophagus, 
the disability should be evaluated under the diagnostic code 
for disability of that organ, if doing so would result in a 
higher evaluation.  No disfigurement or symptoms due to 
pressure on an adjacent organ have been attributed to the 
thyroid nodule.

The Board does not dispute that the veteran had a thyroid 
nodule, first mentioned in treatment records in late 1993 and 
removed in April 1994.  Disability related to this benign 
nodule has never been demonstrated, nor has the reason for 
the development of the nodule.  As the problem did not 
manifest to a disability of 10 percent, the provisions 
related to Persian Gulf illness do not provide a basis upon 
which to service connect the thyroid nodule.  

The Board notes there is no current thyroid disability shown 
by the medical evidence of record.  Although in 1994 the 
veteran had a right upper pole thyroid mass and underwent 
removal of the entire right hemithyroid, since that time no 
thyroid disorder has been shown.  Entitlement to service 
connection for a disease or injury is limited to cases where 
there is a resulting disability, and in the absence of proof 
of a present disability, there can be no valid claim.  
Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Thus, since there is no 
medical evidence of a current thyroid disability, there can 
be no valid claim of service connection.  The preponderance 
of the evidence is against the claim for service connection 
for a thyroid disorder.  Thus the benefit of the doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Organic Mental Disorder, 
involving Decreased Concentration, Attention Span, Memory 
Loss

In November 1993 the veteran complained of short-term memory 
loss.  In December 1993 he complained of short-term memory 
loss of six months duration, which he felt was progressive.  


In December 1993 he reported that his memory was impaired for 
new things, but good for remote events.  Adjustment disorder 
was diagnosed.  

In January 1994 the veteran underwent a neuropsychological 
consultation.  It was noted that he had impaired memory 
functioning as compared to his intellectual functioning.  In 
summary it was found that the veteran's intellectual 
functioning was in the low average range, and his memory and 
learning functioning was notably impaired relative to his 
intellectual functioning.  He also displayed impaired 
conceptual ability in his approach to solving abstract 
problems.  He met the DSM-III-R criteria for major 
depression.  

On VA examination in May 1994 the veteran complained of being 
tremulous, but could not give any reason as to why he feels 
so nervous, and he also complained of some memory lapses.  On 
examination he was found to have some difficulty with remote 
memory.  The impression was that the veteran's symptomatology 
appeared to indicate some degree of anxiety neurosis, but 
that he was exhibiting typical symptoms seen with a lot of 
Saudi Arabia veteran that do not fall into any specific 
category.  Neuropsychological testing was recommended to 
determine the cause of his memory deficit, whether it is 
organic or functional in nature.

On VA examination in June 1994 the veteran reported having 
problems with memory.  On neurological examination he had 
normal higher cortical function, specifically with normal 
long-term and short-term memory.  He had decreased 
concentration, but the examiner found it to be within 
acceptable limits.  In summary, the examiner found the 
veteran had normal memory.

In July 1994 the veteran underwent neuropsychological 
evaluation, which revealed intact visuoconstructive abilities 
and impaired delayed nonverbal memory.  Personality testing 
revealed evidence of significant anxiety and depression.  

On VA examination in August 1997 the veteran reported, among 
other symptoms, getting easily frustrated, having memory 
lapses, as well as headaches, weakness and numbness in the 
hands, poor concentration, fatigue, and tiredness.  On mental 
status examination it was noted that the veteran had no known 
psychosis.  The impression was that the veteran's current 
symptomatology did not "meet any specific psychiatric know 
illnesses, but they are consistent with Gulf War syndrome".

On VA examination in September 1997 the veteran complained of 
memory loss and loss of concentration.  He reported he had a 
substantial amount of difficulty remembering anything 
important.  No diagnosis was provided.

On VA examination in June 2000, the diagnosis was depression, 
and it was noted that he had some depressive symptomatology 
including low mood, poor concentration, and absentmindedness.  

Service medical records show no complaint or finding of a 
mental disorder during the veteran's active duty in Southwest 
Asia during the Persian Gulf War.  A mental disorder is first 
shown in medical records beginning in 1994, when he was found 
to meet the criteria for major depression.  Although both the 
May 1994 and the August 1997 VA examination reports indicate 
that consideration was given to whether the veteran's 
symptoms were due to a Persian Gulf-related illness, 
subsequently, his symptoms of poor concentration and 
absentmindedness were attributed to depression.  Thus, since 
a diagnosed condition is involved, the Persian Gulf War 
provisions on undiagnosed illness do not apply.  Moreover, 
there is no competent medical evidence of record linking the 
veteran's depression to his active duty service.  

The weight of the credible evidence demonstrates that a 
depression began after the veteran's period of active duty 
and was not caused by any incident of service.  The 
preponderance of the evidence is against the claim for 
service connection.  Thus, the benefit-of-the-doubt doctrine 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.

Headaches

The available service medical records show no complaints of 
or treatment for headaches.  

A December 1993 VA treatment record is the first time the 
veteran complained of headaches.  He reported having 
headaches since April 1991 that consisted of throbbing pain 
and lasted for a half day.  

On VA examination in June 1994 the veteran reported that 
since his service in Saudi Arabia during Desert Storm he had 
daily headaches that started in the back of his neck and 
radiated over the top of his head, and were relieved by BC 
tablets.  The examiner indicated that his headaches were 
consistent with tension headaches.  

On VA examination in September 1997 the veteran complained of 
daily headaches since he came back from the Gulf War.  He 
reported he woke with these headaches in the occipital 
region, and indicated there was no particular inciting events 
or aggravating factors.  He claimed the headache remained 
throughout the day, but did respond positively to BC powder.  
By the end of the day the headaches were usually somewhat 
better.

VA treatment records show that the veteran was seen 
periodically for migraine headaches.  In January 2000 he 
reported a history of migraine headaches, and claimed he had 
headaches approximately two times per week.  The impression 
was migraine headaches.  On VA examination in June 2000 the 
veteran complained of chronic migraine headaches.  It was 
noted that he was being followed by neurology for these and 
that they were called "atypical migraine headaches".  

Thus, the competent medical evidence of record shows that 
tension headaches and migraine headaches have been diagnosed.  
Since a diagnosed condition is involved, the Persian Gulf War 
provisions on undiagnosed illness do not apply.  Moreover, 
the medical evidence of record does not link the veteran's 
diagnosed headache disorder, first shown years after his last 
active duty, with his active service.  

The weight of the credible evidence demonstrates that a 
diagnosed headache disorder began after the veteran's period 
of active duty and was not caused by any incident of service.  
The condition was not incurred in or aggravated by service.  
The preponderance of the evidence is against the claim for 
service connection for headaches.  Thus, the benefit-of-the-
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

Aching Joints of the Lower Back

The veteran has reported having joint pain and stiffness in 
the lumbar spine since his service in the Gulf War in 1991.  
He recalls no precipitating events for the lumbar spine pain 
or stiffness.  He had not had surgery or physical therapy, 
but took over-the-counter pain medications for his pain.

In November and December 1993 the veteran complained of joint 
pain in the lower back.  On VA examination in June 1994 he 
reported a long history of back pain that had been 
exacerbated since serving in Saudi Arabia.  He complained of 
daily back pain, without radiation.  The diagnosis was 
lumbosacral strain with normal neurologic examination.  

On VA orthopedic examination in July 1999 the impression was 
diffuse joint stiffness after serving in the Persian Gulf.  
There was no radiographic or clinical evidence of any 
osteoarthritis or bony abnormalities.   

On VA examination in August 1999 it was noted that x-rays of 
the lumbosacral spine showed no degenerative joint disease 
and he had good range of motion, no swelling, erythema, or 
crepitation in his joints.  The examiner indicated the most 
likely cause of the veteran's diffuse aches and pains was 
fibromyalgia syndrome.  

On VA examination in June 2000 the veteran reported pain in 
his spine, among other areas of his body.  His complaints 
began shortly after his service in the Gulf War in 1991.  The 
VA examiner concluded that x-rays of his spine did show some 
degenerative changes suggestive of arthritis of his lower 
lumbar spine.  The examiner opined that the veteran's pain 
was likely musculoskeletal and not related to nerve damage.  

On another VA examination in June 2000 the veteran complained 
of chronic fatigue syndrome with joint pains.  The examiner 
found no evidence of chronic fatigue syndrome.  With regard 
to his history of joint pain, it was noted that the veteran 
had degenerative disc disease of his lumbar spine which was 
shown on x-rays done in July 1999.

Service medical records show no complaint or finding of 
aching joints of the low back during the veteran's active 
duty in Southwest Asia during the Persian Gulf War.  His 
complaints of aches and pains, including his back, started in 
1993, although he contends his back problems were present in 
service.  The veteran's aches and pains in the low back have 
been variously attributed to fibromyalgia syndrome (for which 
service connection was granted in June 2002), to arthritis, 
and to degenerative disc disease.  To the extent that any of 
the veteran's back symptoms are due to fibromyalgia they are, 
of course, now service connected.  Consequently, the matter 
now on appeal relates to non-fibromyalgia back disability.  
As back complaints have also been attributed to arthritis and 
to degenerative disc disease, a diagnosed condition is 
involved.  Consequently, the Persian Gulf War provisions on 
undiagnosed illness do not apply.  Moreover, there is no 
competent medical evidence of record linking the veteran's 
arthritis or degenerative disc disease of the low back to his 
active duty service.  

The weight of the credible evidence demonstrates that the 
veteran's low back disorder began after his period of active 
duty and was not caused by any incident of service.  The 
preponderance of the evidence is against the claim for 
service connection.  Thus, the benefit-of-the-doubt doctrine 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.

Imbalance and Dizziness

In April 1995 the veteran testified that his imbalance and 
dizziness started during his service in the Persian Gulf.  He 
reported that after their chemical alarm detectors went off, 
they were advised to put on their gas masks, and he became 
nauseated and very imbalanced.  Since then he claimed he had 
problems with his balance and equilibrium.  

In December 1993 he reported being dizzy at times.  On VA 
examination in June 1994 the veteran reported vague symptoms 
of dizziness and feeling off balance, which was not 
associated with hearing fluctuation.  He did not have a true 
vertigo and the sensation of dizziness was not predictable.  
He claimed this started in 1991 while he was out in the 
desert.  He reported he had occasional symptoms of dizziness 
when quickly going from bending to standing or other times 
that he cannot predict.  The VA examiner noted that the 
veteran's symptoms of dizziness and being off balance were 
not classic for any type of ear disease, and felt these were 
neurologic in etiology, given the relationship with several 
other simultaneous neurologic complaints.

On a VA examination in September 1997 the veteran reported 
having no symptoms of dizziness.  On a VA treatment record 
dated in October 1999 the veteran denied having dizziness.

The pertinent law and regulation provides that a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability manifested by one or more specific signs or 
symptoms, such disability may be service connected provided 
that it became manifested during active service in the 
Southwest Asia theater of operations or to a degree of 10 
percent or more not later than December 31, 2006. 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1).  Disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  38 C.F.R. § 
3.317(a)(4).  With regard to the veteran's reports of 
imbalance and dizziness, the Board notes that there has been 
no showing that these symptoms have been medically associated 
with a chronic disability, or that these symptoms have been 
chronic.  The veteran initially mentioned these symptoms in 
1993, but subsequently denied having them as shown by the 
above-referenced VA records.  Without a showing of a chronic 
disability manifested by imbalance and dizziness, service 
connection pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317 is not warranted.  Moreover, there is no competent 
medical evidence of record linking these symptoms to any 
disability associated with service.  

The weight of the credible evidence demonstrates that the 
veteran's symptoms of imbalance and dizziness have not been 
associated with chronic disability and have not been 
associated with an undiagnosed illness; rather, these 
symptoms began after his period of active duty and were not 
caused by any incident of service.  The preponderance of the 
evidence is against the claim for service connection for 
imbalance and dizziness as symptoms of an undiagnosed 
illness.  Thus, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into the law the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  The VCAA imposes additional obligations on VA in 
terms of its duty to notify and assist claimants.  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In this case, the initial RO rating 
decision was made in 1995, before the VCAA was enacted, and 
the VCAA notice was given to the veteran in June 2002 and 
February 2004.  Fortunately, the Court acknowledged in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) that some 
claims were pending at the time the VCAA was enacted and that 
proper notice prior to the initial AOJ decision was 
impossible.  The Court specifically stated that it was not 
requiring the voiding or nullification of any AOJ decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.  VA has a duty under the VCAA to notify an 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim as well 
as to inform the appellant as to whose responsibility it is 
to obtain the needed information.  The appellant was informed 
of the requirements of the VCAA specifically in letters dated 
in June 2002 and February 2004.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. § 5103 in that he was clearly 
notified of the evidence necessary to substantiate his claims 
and the responsibilities of VA and the veteran in obtaining 
evidence.  Thus, the notification requirement of the VCAA has 
been satisfied.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

With regard to records, the Board notes that there is an 
incomplete set of service medical records in the claims file.  
It appears that treatment records from the veteran's service 
in the Reserves as well as from his period of active duty 
service are missing.  The record reflects, however, that the 
RO has made two requests to both the National Personnel 
Records Center (NPRC) and to the veteran's unit, the 351st 
Military Police Co, but no additional service medical records 
are available from either entity.  The RO has notified the 
veteran of the unavailability of additional service medical 
records, and asked the veteran to submit any service medical 
records he may have in his possession.  The veteran has 
indicated that he also has attempted to obtain additional 
service medical records, with no success, and that he has no 
additional service medical records in his possession.  Thus, 
it appears that no additional service medical records are 
available and that any further efforts to obtain them would 
be futile.  With regard to service medical records for the 
period from November 1990 to December 1990, when the veteran 
was reportedly hospitalized in Germany, as more fully 
explained in the remand below, additional action must be 
taken in order to satisfy the requirements of the VCAA.  The 
Board also notes that in November 2002 the veteran's 
representative indicated on his behalf that the veteran had 
no further medical evidence to present at that time.  With 
regard to a VA examination, the Board notes that the veteran 
has undergone several VA examinations during the time his 
claim has been pending.  Thus, the Board finds that VA has 
satisfied the duty to assist the veteran in this matter.  No 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.


ORDER

Service connection for a thyroid disorder is denied.

Service connection for an organic mental disorder involving 
decreased concentration, attention span, and memory is 
denied.

Service connection for headaches is denied.

Service connection for aching joints of the lower back is 
denied.

Service connection for imbalance and dizziness is denied.

REMAND

Hypertension, Chest Pain, and Heart Abnormalities

The veteran contends that his hypertension was aggravated 
during his period of active duty service in Southwest Asia.  
He concedes that he had hypertension before going to the 
Persian Gulf, but claims that his blood pressure was elevated 
several times "over there" due to the stress he was under.  
He also contends that his heart abnormalities and chest pain 
had an onset during his period of active duty service.  He 
has reported an incident in service in November 1990 where he 
was hospitalized in Germany after experiencing chest pain and 
shortness of breath.  He has submitted lay statements from 
two fellow service members, one of which was the company 
medic who treated him in November 1990, which make it 
apparent that these service medical records, if available, 
are relevant to his claims for service connection for 
hypertension and for heart abnormalities and chest pain.  

In a buddy statement received in April 1996, W.P.N. indicated 
he was stationed with the veteran at the time of his chest 
pain complaints in November 1990 and remembered that later 
the veteran called the unit in an outrage over not being able 
to talk with a doctor and not being able to get his medical 
reports.  In another buddy statement D.M.W. indicated she had 
been a paramedic for 20 years and was the company medic for 
the 351st M.P.Co., to which the veteran was assigned.  She 
indicated that in November 1990, while stationed in Saudi 
Arabia, the veteran came to her reporting chest pain with 
shortness of breath, and she thought he was having a heart 
attack.  D.M.W. indicated she was not equipped for that type 
of emergency and after checking the veteran's vitals and 
finding his blood pressure to be high, the veteran was sent 
to see another medic and eventually transferred to Germany 
for treatment.  She believed the veteran had a mild heart 
attack, as all the signs and symptoms were there.  

Neither the RO nor the veteran have, to date, been able to 
obtain the service medical records pertaining to the 
veteran's hospitalization in November and December 1990 in 
Germany.  In August 1997 the commander of the 351st Military 
Police Co responded that they had no medical or personnel 
records on file for the veteran.  In response to the Board's 
January 1999 remand, the RO sent letters to the NPRC and to 
the Landstuhl Army Regional Medical Center, however, there is 
no indication that either entity responded or that the RO 
followed up.  In that regard, the Board notes that although 
these service medical records from November and December 1990 
may not be available, nonetheless, VA must comply with the 
requirements of 38 U.S.C.A. § 5103A (b),(c) and 38 C.F.R. 
§ 3.159(c)(2), (e) for obtaining such records or for 
declaring that further efforts to obtain such records would 
be futile.  

The Board regrets the further delay in issuing a final 
disposition on the issues of entitlement to service 
connection for hypertension and heart abnormalities and chest 
pain, but in the interest of fairness and an enhanced duty to 
assist mandated by the VCAA, it is found that a further 
remand is clearly warranted in this case prior to considering 
the veteran's claims.


Fatigue and Hand Numbness and Tingling Fingers

The veteran contends that he has fatigue and hand numbness 
and tingling fingers as symptoms of an undiagnosed illness 
incurred during his service in the Southwest Theater of 
Operations during the Persian Gulf War.  He has complained of 
fatigue and numbness of the fingers and hands on VA treatment 
and examination.  The report of the August 1997 VA mental 
disorders examination noted the veteran's numerous 
complaints, including fatigue and weakness and numbness of 
the hands, and stated the symptomatology was "consistent 
with Gulf War Syndrome".  

To date, the veteran's fatigue has not been attributed to any 
established diagnosis.  Additionally, on VA examination in 
June 2000 the examiner found no evidence of chronic fatigue 
syndrome.

With regard to numbness of the hands and fingers, the Board 
notes that the veteran has been found to have a normal 
neurologic examination with no neurologic deficit.  However, 
on VA examination in September 1997 the veteran complained of 
numbness in his fingertips of both hands.  The examiner 
concluded that there was no evidence of motor loss associated 
with sensory loss.  The examiner opined that it was more 
likely, since the sensory loss included the distal aspect of 
all digits in both hands, that it is related to a systemic 
problem and may be related to his chronic diarrhea.  On VA 
neurological examination in June 2000 the veteran reported 
pain in several areas of his body, but denied any weakness or 
numbness.  

With regard the August 1997 VA mental disorders examination, 
it is unclear whether this was based on a review of the 
veteran's claims file, which includes numerous treatment 
records and examinations.  It was only noted that the veteran 
provided copies of VA psychological testing to the VA 
examiner.  Thus, it is unclear whether the opinion provided 
in August 1997 was based on a complete review of the 
veteran's medical history.  Under the circumstances, the 
veteran should be afforded an appropriate VA examination to 
obtain a medical opinion as to whether the veteran's reported 
fatigue and hand and fingers numbness maybe be due to an 
undiagnosed illness, or to another diagnosed disability.

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2004).

The veteran's case is REMANDED for the following action:

1.  Additional attempts should be made to 
obtain records of the veteran's treatment 
and hospitalization in November and 
December 1990, including treatment at 
Landstuhl Regional Medical Center.  
Whether or not responses are received, 
further action should be taken as 
specified in 38 C.F.R. § 3.159(c)(2) and 
(e).  

2.  The veteran should be asked to 
identify all VA and non-VA health care 
providers that may have treated him for 
fatigue and for numbness of the hands and 
fingers.  If the veteran informs VA of 
evidence that is not of record, the RO 
should take the appropriate steps to 
obtain such evidence pursuant to 38 
C.F.R. § 3.159.

3.  The veteran should be scheduled for 
appropriate VA examination(s) to 
determine the probable etiology of his 
fatigue and of his numbness of the hands 
and fingers.  The examiner(s) should 
provide an opinion(s) as whether it is at 
least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
the veteran has an undiagnosed illness or 
a medically unexplained chronic 
multisymptom illness as a consequence of 
his service in the Persian Gulf War 
manifested by (1) fatigue or (2) numbness 
of the hands and fingers.  The claims 
folder must be made available to and 
reviewed by the examiner(s) in 
conjunction with the scheduled 
examination, and the examiner(s) should 
acknowledge such review in the 
examination report.  The examiner(s) 
should specifically be directed to the 
August 1997 VA mental disorders 
examination in which the examiner 
indicated that the veteran's symptoms, 
including fatigue, were consistent with 
Gulf War Syndrome.

4.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection for hypertension, for 
heart abnormalities and chest pain, for 
fatigue, and for hand numbness and 
tingling fingers.  If any benefit sought 
on appeal remains denied, the veteran 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


